DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the amendment filed on 07/08/2021; claim(s) 1 & 3- 21 is/are pending in this application; claim(s) 1, 9, & 16 is/are independent claim(s). Claim 2 was previously cancelled.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
A) Applicant’s arguments, see Remarks (page 8- page 9, 1st paragraph) filed 07/08/2021, with respect to the amended features of the claim 9 and other independent claims have been fully considered and are persuasive.  Therefore, the outstanding 102 rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new prior art US 20160359664 A1 to Malegaonkar and its combination with prior cited art Nixon as shown and discussed below in new ground of art rejections. Examiner further clarifies that the Malegaonkar reference is relied for the features challenged by the applicant’s arguments as well.
Malegaonkar teaches:


[0027] Loosely, the term "Internet of Things" (IoT) or "Internet of Everything" (IoE) refers to uniquely identifiable objects (things) and their virtual representations in a network-based architecture. In particular, the next frontier in the evolution of the Internet is the ability to connect more than just computers and communications devices, but rather the connect "objects" in general, such as lights, appliances, vehicles, heating, ventilating, and air-conditioning (HVAC), windows and window shades and blinds, doors, locks, etc. The "Internet of Things" thus generally refers to the interconnection of objects (e.g., smart objects), such as sensors and actuators, over a computer network (e.g., via IP), which may be the public Internet or a private network. 

[0039] The embodiments herein, therefore, define a developer accelerator environment, or "integrated developer environment" (IDE), to improve the IoT developer experience… Also, in one embodiment, algorithms for auto-placement and auto-connection of logical "blocks" are also described. Furthermore, a number of associated user interface gestures are described to allow a user to interact with the IDE of IoT, in particular for touchscreen implementations. Notably, the IDE may be used for "developing" or "programming" an IoT application, and also for "operating" the IoT application, thus providing a "DevOps" tool for IoT applications.

[0059] In one embodiment, particularly for touchscreen implementations, algorithms are defined for auto-placement and auto-connection of the logical "blocks" (nodes). That is, the developer may be able to just select a node, and "flick" it in the general direction of the intended location, and the IoT IDE can determine where to connect the node within the graph based on various rules, e.g., based on input/output ports, how close they are on the canvas, etc. Similar functionality is available for auto-connection of the nodes based on proximity, that is, without the "flicking" motion. In other words, if two nodes are placed near each other that have appropriate "interconnectability" (e.g., a sensor and a sensor gateway), then the IoT IDE may automatically connect those two nodes. (Manual adjustment of the connections and locations are available to the developer in case such auto-placement and auto-connections are not actually the developer's intention.)

    PNG
    media_image1.png
    586
    710
    media_image1.png
    Greyscale

automatically mapping the electronic device components of the facility to the common model by applying the number of user-modifiable rules to the electronic device components of the facility after the adjustment” as claimed. Specifically, applicant argues:
“Nixon appears to disclose a user interface for a process plant, such as a chemical or petroleum process plant… Applicants respectfully disagree with this assertion. As noted above, Nixon disclose that the user manually drags and drops each of the components and connections to generate the model. The cited passages of Nixon do not teach or suggest that the stored properties, parameters, and/or algorithms of the components or connections are used to automatically map the components to the model, as recited in claim 9. The auto-routing of the connections appears to take place only after the user has manually identifying the connection within the configuration section of the display… As can be seen, this passage of Nixon discloses that the user manually drags
the elements onto the configuration portion and manually connects the elements together to form the model. None of the stored properties, parameters, and/or algorithms referenced by the Examiner (and equated with the presently claimed user defined rules) appear to automatically map the components to a common model. Instead, the stored properties, parameters, and/or algorithms of Nixon only appear to be applied after the user has manually generated the model” (Remarks, pages 9- 10).

	Examiner’s Response: Examiner respectfully disagrees. First examiner points that even applicant’s claim 1 requires (manual) selection of a particular model entity before performing automatic mapping (connecting or joining). See claim 1, lines 11- 12. Thus, claim covers auto-connection after a manual operation. Here, the claim 9 requires the connection/mapping to be automatic but is silent about allowing the selection as long as the connection is performed automatically. The paras. 0065, 0066 & 0112 of Nixon clearly teach, in part:
	“The connection will automatically take on the type of the upstream element”;



“The resulting connection may then be automatically drawn by the editor 300 between the two elements in an auto-routing fashion. Alternatively, an elbow or bend in a connection may be automatically provided each time the mouse button is released before the cursor reaches a defined connection point. Further, the type of connection (e.g., pipe, conveyor or duct) may automatically be defined by the definition of the nature of the connection points. In the example shown in FIGS. 6-9, a pipe 314 is created at a downstream connection point of a pump 316. When a connection supports multiple types of connections, then the default connection type may be defined by, for instance, selecting a toolbar icon 317”.

Here, the automatic connections (otherwise the connection can be allowed in any possible way) are performed using the rules (rather than either randomly or by the user). User has mechanism to define what is allowed and what is not allowed using toolbar icon. Without rules, the auto-connection will not be performed because such connection can be random. Accordingly, contrary to applicant’s argument, Nixon teaches/suggests automatic connection to the common model by using one or more user-modifiable rules. 

C) Regarding claims 8 and 14-15, applicant argues that Nixon does not “teach each and every element of independent claims 1 or 9” and … For at least the reasons set forth above, Nixon cannot be seen to teach each and every element of independent claim 9, from which claim 10 depends. Hyndman does not remedy the noted shortcomings of Nixon” (Remarks, pages 10-11). 
However, since this argument states that Nixon does not teach the disputed limitations of independent claims and does not raise new arguments, Examiner respectfully disagrees with this argument as well for the similar reasons as discussed above in section B.
Claim Rejections - 35 USC § 103
Claim(s) 1, 3- 6 & 8-9, & 11- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. [Nixon] (US 20070168060 A1) in view of Malegaonkar et al. [Malegaonkar] (US 20160359664 A1). Nixon is reference of the record.

Regarding claim 9, Nixon teaches a method for providing a model [e.g., model shown in “graphic display 35c”, fig. 3] for a building control system [“the plant environment” with “smart field devices” 14 & 16 which “may be any types of devices , such as sensors, valves, transmitters, positioners, etc.”], comprising: ([0003, 0040-0041, 0083], claim 24);
(a) displaying [displaying of the objects within the pallet/palette section (the library 40/65/308) having objects 42a-42n of fig. 2], in a single view [“a pallet section of the user interface (e.g., the aforementioned library or template section 65 or pallet section 308”], a listing of electronic device components [objects of the library 40/65/308] of a facility [“the plant 10 illustrated in FIG. 1”] controlled by the building control system, 
(b) displaying [“The properties of a connection element may be automatically displayed when the cursor is placed”], in an additional view [any view(s) (e.g., GUI, window(s), panels) shown in the screen 37/64/300 except the pallet section shown in fig. 3], a number of user-modifiable rules [“one or more sets of rules may be provided”, para.0057, e.g., the “properties or parameters” and “a dialog” can be user-modifiable rules. Here, the 1“properties or parameters” can be modified by the user (¶0083 states: “configuration engineer may change the properties of each of the smart process objects… the configuration engineer may define rules or other functionality associated with the module”); “a dialog may be provided that allows the user to define the path to the desired data source”] for mapping (interpreted as connecting/linking/joining graphic elements/objects each other once they are placed/dragged on the canvas of the graphic display(s)) the electronic device components of the facility to a common model [the connected group of the objects 42 of a graphic display. For example, 35b is a common model of “a valve, two tanks, two pumps, a flow transmitter and two sensors interconnected by flow path connectors”] of the building control system ([0065-20067, 0082, 0111, 0113]); 
(c) adjusting [“configuration engineer may define rules or other functionality associated with the module”] at least one of the number of user-modifiable rules ([0083, 30111]); 
(d) automatically mapping [“The connection will automatically take on the type of the upstream element” and “The resulting connection may then be automatically drawn by the editor 300 between the two elements in an auto-routing fashion”] the electronic device components of the facility to the common model by applying the number 
(e) displaying [the created graphic display, like 35a-c is displayed after its objects are linked/connected. For example, “A partially completed process graphic display 35c is illustrated as including… the graphic display 35c may be made up”], in the additional view [the interconnected objects are shown in a GUI other than the “pallet section”], the electronic device components of the facility that have been mapped to the common model ([0082], fig. 3).
Nixon is directed to using a user interface to configure a process plant having pluralities of field devices, wherein the field devices “may be any types of devices, such as sensors, valves, transmitters, positioners, etc.” ([0040]). However, Nixon is silent on elaborating additional example of field devices (as part of “any types”) that may be present in its plant. Therefore, Nixon does not teach “the electronic device components are part of a Building Automation System (BAS) and/or a Heating, Ventilation, and/or Air Conditioning (HV AC) system” as claimed and shown above with strikethrough emphasis.
Malegaonkar is directed to using a user interface [“IoT IDE”] to determine a set of field devices [“nodes”] and automatically mapping/connecting them to a common model (Abstract, [0058-0059], fig. 7). Specifically, Malegaonkar teaches a method for providing a model for a building control system comprising:
displaying, in a single view [panel for the storage of the nodes from where they can be dragged], a listing of electronic device components [“nodes” that are shown in left pane of the fig. 7 that can be dragged to another pane] of a facility controlled by the building control system (Fig. 7, [0052]), 
sensors; actuators; cameras; GPS locators; lights”] and/or a Heating, Ventilation, and/or Air Conditioning (HV AC) system [“the ability to connect "objects" in general, such as lights, appliances, vehicles, heating, ventilating, and air-conditioning (HVAC), windows and window shades” and “the device (e.g., temperature sensors, cameras, GPS locators, lights, etc.),”] ([0027, 0085]); 
automatically mapping [“connecting” the nodes with “available for auto-connection of the nodes”] the electronic device components [“nodes”] of the facility to the common model by applying the number of user-modifiable rules [“provides the ability to enable the developers easily to program on these computing nodes” and “connections and logic/policies are defined” (0063), wherein these programmed rules are used to connect during “auto-connection of the nodes”] to the electronic device components of the facility after the adjustment ([0039, 0043, 0059, 0069]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (a) combine the teachings of Malegaonkar and Nixon because they both related to automatically mapping/connecting one or more field devices via a user interface having a canvas and (b) modify the system of Nixon to display the listing of electronic components that are part of a Building Automation System (BAS) and/or a Heating, Ventilation, and/or Air Conditioning (HV AC) system and automatically map these to the common model. Malegaonkar teaches the types of additional example field devices (“as lights, appliances, vehicles, heating, ventilating, and air conditioning (HVAC)”) that are envisioned in the para. 0040 of the Nixon when it states “any types of devices” (Malegaonkar, [0027]). Accordingly, when the system of Nixon is also used to 

Regarding claim 10, Nixon in view of Malegaonkar teaches the method of claim 9, wherein applying the number of user- modifiable rules to electronic device components of the facility after the adjustment includes: 
determining which of the electronic device components of the facility match the number of rules after the adjustment, and tagging [“algorithms for auto-placement and auto-connection of logical "blocks" are also described.” and “auto creating the instances of these devices (as shown in the example 1000 of FIG. 10,”] the electronic device components of the facility determined to match the number of rules after the adjustment and mapping the tagged electronic device components to the common model (Nixon, [0044, 0059], Malegaonkar, [0039, 0056, 0059, 0069]).

Regarding claim 11, Nixon further teaches the method of claim 9, wherein the method includes retrieving the number of rules from a rule dictionary [“rule database 50”] of the building control system ([0048, 0057]).

Regarding claim 12, Nixon further teaches the method of claim 9, wherein the method includes determining the number of user-modifiable rules to display [“color or other graphic property of a conveyor element may change”] in the additional view 

Regarding claim 13, Nixon further teaches the method of claim 9, wherein the listing of the electronic device components of the facility are displayed in a tabular format in the single view (Fig. 3 shows the palette, left side panel, that lists objects 67s and 68 shown in a tabular format).

Regarding claim 14, Nixon in view of Malegaonkar teaches/suggests the method of claim 9, wherein the method includes removing [“deleting the objects” to free the memory requirement to store the objects in Nixon], from the listing of the electronic device components of the facility displayed in the single view, any of the electronic device components that are not a part of the common model (Malegaonkar, [0053]).

Regarding claim 15, Nixon in view of Malegaonkar teaches /suggests the method of claim 9, wherein the method includes, after displaying the electronic device components of the facility that have been mapped [after finishing the connection of the objects shown in fig.3 of Nixon or in fig. 7 of Malegaonkar] to the common model in the additional view: 
switching from displaying the additional view to displaying the listing of the electronic device components of the facility in the single view (checking again the listing 
displaying, in the additional view, an additional number of rules for mapping the electronic device components of the facility to the common model; mapping the electronic device components of the facility to the common model by applying the additional number of rules to the electronic device components of the facility that have not been mapped to the common model; and displaying, in the additional view, the electronic device components of the facility that have been mapped to the common model by applying the additional number of rules (repeating the steps as in claim 9).

Regarding claim 1, the rejection discussed above for claim 9 is incorporated. Therefore, only in summary, Nixon teaches a device [workstation 20] for providing a model for a building control system, comprising: ([0042], fig. 1);
a memory [“suite of operator interface applications 32 is stored in a memory 34 of the workstation 20”] ([0041]); 
a user interface [display screen of the workstation 20, e.g., “a display screen 37” and “editor interface 300”] ([0041, 0111]); and 
a processor [processor of the workstation 20] configured to execute executable instructions stored in the memory to: 
(a) display [displaying of the objects 42/67s/68 of the library 40], in a single view [“the palette section” view of the screen] on the user interface, a listing of electronic device components [field devices are shown as smart process objects 42s (“smart process objects 42”)] of a facility controlled by the building control system ([0044, 0047, 0131], fig. 2);
(b) receive a selection [“creating a graphic display, such as the graphic display 35c configuration engineer may select and drag the smart process objects 67 and the elements 68”] of a particular model entity of the facility from a user ([0083, 0112]); 	
(c) responsive [after selecting and dragging of the object(s)/graphic element(s)] to receiving the selection of the particular model entity of the facility,
-  automatically [“The properties of a connection element may be automatically displayed when the cursor is placed over the connection element” and “When the element is selected, then a list of configurable parameters associated with the display graphic element may be displayed”] display, in an additional view on the user interface [view(s) shown in the screen other than the view/displaying of the palette 65/308], a number of user-modifiable rules [one or more sets of rules may be provided”, para.0057; e.g., the “properties or parameters” and “a dialog” can be user-modifiable rules] corresponding to the selected model entity for mapping [connecting/joining/linking of the objects] the electronic device components of the selected model entity of the facility to a common model [the graphic display like 35c shows the connected objects] of the building control system ([0038, 0065, 0112-0113]), 
wherein the number of user-modifiable rules include one or more filter rules [“color or other graphic property” are example property rule which are example filter rules as further clarified in applicant’s dependent claim 21] ([0067, 0104]);
(e) automatically [“The connection will automatically take on the type of the upstream element” and “The resulting connection may then be automatically drawn by the editor 300 between the two elements in an auto-routing fashion”] map the electronic device components of the facility to the common model by applying the number of user-modifiable rules to the components of the facility ([0065, 0112]); and
(f) display [the connected/linked objects of the field devices are shown in the graphic display], in the additional view on the user interface, the electronic device components of the facility that have been mapped to the common model ([0082], fig.3).
While Nixon teaches its field devices can be “any types of devices” (para. 0040), it is silent on clarifying its device to also include “electronic device components are part of a Building Automation System (BAS) and/or a Heating, Ventilation, and/or Air Conditioning (HV AC) system” as claimed.
Malegaonkar is directed to using a user interface [“IoT IDE”] to determine a set of field devices [“nodes”] and automatically mapping/connecting them to a common model (Abstract, [0058-0059]). Specifically, Malegaonkar teaches device [device that has “IoT IDE”] for providing a model for a building control system, the device comprising: a memory; a user interface; and a processor configured to execute executable instructions stored in the memory to: 
display, in a single view on the user interface, a listing of electronic device components [“nodes” that are shown in left panel of the fig. 7 that can be dragged to another pane] of a facility controlled by the building control system (Fig. 7, [0052]), 
the electronic device components are part of a Building Automation System (BAS) [“sensors; actuators; cameras; GPS locators; lights”] and/or a Heating, Ventilation, and/or Air Conditioning (HV AC) system [“the ability to connect "objects" in general, such as lights, appliances, vehicles, heating, ventilating, and air-conditioning (HVAC), windows and window shades” and “the device (e.g., temperature sensors, cameras, GPS locators, lights, etc.),”] ([0027, 0085]); 
automatically map [“for auto-connection of the nodes”] the electronic device components of the facility to the common model by applying the number of user-modifiable rules to the components of the facility ([0039, 0043, 0059, 0069], fig. 7).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (a) combine the teachings of Malegaonkar and Nixon because they both related to automatically mapping/connecting one or more field devices via a user interface having a canvas and (b) modify the system of Nixon to further include displaying the listing of electronic components that are part of a Building Automation System (BAS) and/or a Heating, Ventilation, and/or Air Conditioning (HV AC) system and automatically mapping these to the common model. Malegaonkar teaches details for Nixon about the types of additional example field devices (“as lights, appliances, vehicles, heating, ventilating, and air conditioning (HVAC)”) that are envisioned in the para. 0040 of the Nixon (Malegaonkar, [0027]). Accordingly, when the system of Nixon is also used to configure HVAC and light devices as its example “smart field devices”, the modified Nixon teaches/suggests each and every limitation of the claim and renders invention of this claim obvious to PHOSITA.

Regarding claim 3, Nixon further teaches the device of claim 1, wherein the processor is configured to execute the instructions to: 
receive a selection [“the selection of the pump 316 reveals that graphical aspects” in the GUI 306/outside the palette view] of the particular model entity from Selection of one of these reference parameters, a dialog may be provided that allows” and “the display graphic element may be displayed in a parameter panel 318”] for mapping the electronic device components in the particular model entity to the common model ([0113, 0144], fig. 6).

Regarding claim 4, Nixon further teaches the device of claim 1, wherein the processor is configured to execute the instructions to:
 receive an adjustment [e.g., “these modules and then specifying flow algorithms to be used” and “provides an opportunity to specify the number of input and output streams”] to the number of user-modifiable rules and map the electronic device components of the facility to the common model by applying [user’s changed properties/parameters are applied when connecting/linking of the objects] the adjusted number of user-modifiable rules to the electronic device components of the facility ([0086, 0113-0114]).

Regarding claim 5, Nixon further teaches the device of claim 1, wherein the processor is configured to execute the instructions to: 
 receive an additional rule [one or more of the set of the rules from “inputs 54 and outputs 56 may also be determined or defined by a set of rules within the rule database 50”] for mapping the electronic device components of the facility to the common model and map the electronic device components of the facility to the common model by 
Regarding claim 6, Nixon further teaches/suggests the device of claim 1, wherein the processor is configured to execute the instructions to map electronic device components of an additional facility [making graphic display 35s for another plant from the “many medium to large sized process plants have numerous instances” having similar field devices] controlled by the building control system by applying the number of user-modifiable rules to the electronic device components of the additional facility ([0010, 0101], fig. 1).
Regarding claim 8, Nixon in view of Malegaonkar further teaches/suggests The device of claim 1, wherein the processor is configured to execute the instructions to switch from displaying the single view on the user interface to displaying the additional view on the user interface responsive to an input received from a user in the single view (Fig. 6 of Nixon and similarly in fig. 7 of Malegaonkar show that the left panels and right panels to have different views. When the left panel covers (e.g., when user drags it to the right) the entire screen, then to see the view of “section 66” or other part of the GUI, an input is required as can be clear to PHOSITA).

Regarding claim 21, Nixon further teaches the device of claim 1, wherein the one or more filter rules include one or more of a component type rule [“connection points also enable…may specify a type of connection element that must be used, such as a pipe, a duct”. The connection elements are also objects/device components], an excluded pattern rule, an included pattern rule, a property rule [“the display will require dedicated property reference tables”], and/or a user defined filter rule [“Selection of one of these reference parameters, a dialog may be provided that allows the user to define the path to the desired data source,”] ([0047, 0113, 0144]).

Regarding claim 16, Nixon in view of Malegaonkar teaches invention of this claim for the similar reasons as discussed above in claim 1. Please note Nixon additionally teaches the processor to create a number of user-modifiable filter rules [“dialog may be provided that allows the user to define the path” is an example user defined type of filter rule] for mapping electronic device components [smart objects 42] of a first facility [the plant 10 having field devices] controlled by a building control system to a common model of the building control system ([0038, 0113], fig. 2).

Regarding claim 17, Nixon further teaches the non-transitory computer readable medium of claim 16, wherein the number of filter rules include a rule for mapping the electronic device components of the first facility to the common model based on a name pattern [e.g., “tag name, etc. of a smart process object,” & “names, hot links, modes”] of the electronic device components of the first facility ([0053-0054, 0083]).

Regarding claim 18, Nixon further teaches the non-transitory computer readable medium of claim 16, wherein the number of filter rules include a rule for mapping the electronic device components of the first facility to the common model based on a type [“engine 48 executes, based on the type, class, identification, tag name, etc. of a smart 

Regarding claim 19, Nixon further teaches the non-transitory computer readable medium of claim 16, wherein the number of filter rules include a rule for mapping the electronic device components of the first facility to the common model based on properties [“links will typically include properties or parameters”] of the electronic device components of the first facility ([0048, 0053, 0057]).

Regarding claim 20, Nixon further teaches the non-transitory computer readable medium of claim 16, wherein the instructions are executable by the processor to map the electronic device components of the first facility to the common model responsive to an input [“If desired, a connection element may be created by holding the left mouse button down”] received from a user ([0059, 0065]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon in view of Malegaonkar, and further in view of Piper (US 20140282020 A1). Piper is reference of the record.

Regarding claim 7, Nixon in view of Malegaonkar does not teach wherein the listing of the electronic device components of the facility displayed in the single view includes: an indication of which of the electronic device components of the facility have been mapped to the common model and an indication of which of the electronic device components of the facility have not been mapped to the common model.
However, in the same field of endeavor, Piper teaches wherein the listing of the electronic device components of the facility displayed in the single view [“displays summary results indicating”] includes: an indication of which of the electronic device components of the facility have been mapped to the common model and an indication [“that the device experienced an error or failure”] of which of the electronic device components of the facility have not been mapped to the common model ([0019, 0033, 0038, 0047- 0048]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Piper in the system of Nixon in view of Malegaonkar because they both related to a control device generating a common model for a building control system, and have the Nixon in view of Malegaonkar’s display screen to show a GUI indicating which elements (e.g., of fig. 11) are successfully connected/mapped and which elements are not successfully connected/mapped or are providing an error message as in Piper in a summary page of the screen (which can be either the palette section or panels other than the palette section based on the Obvious to try rationale given there are only two views). Doing so the user of the Nixon in view of Malegaonkar can double check to identify which “objects” have failed and which objects have successfully connected/linked thereby minimizing the errors and miss-configurations during creating of the common model (Piper, [0002, 0019]).Thus, when Nixon in view of Malegaonkar’s system is modified to show a summary page/window with .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon in view of Malegaonkar, and further in view of Hyndman et al. (US 20100169798 A1). Hyndman is reference of the record.

Regarding claim 10, while Nixon in view of Malegaonkar teaches the method of claim 9, wherein applying the number of user- modifiable rules to electronic device components of the facility after the adjustment includes:
mapping of the tagged electronic device components to the common model (Nixon, [0044, 0059]), it does not explicitly teach the above mapping happens only after determining which components/objects/icons match the rules after the adjustment and tagging the tagging the electronic device components of the facility determined to match the number of rules after the adjustment.
Hyndman teaches identifying the avatars ["representation of a person or other object to represent them in the virtual environment" analogous to Nixon's objects placed on the graphic display] displayed on a user interface ["the virtual environment 14," shown in fig. 2] of a computing device ["virtual environment servers 18"] by using filtering rules that are based on user-defined criteria (Abstract, [0027]). Specifically, Hyndman teaches determining which of the avatars match ["the Avatars that match the filtering criteria"] the number of the rules after the adjustment, and tagging ["Avatars will be highlighted using appropriate interest icons"] the avatars determined to match the rules after the adjustment ([006, 0034, 0047,0057]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Hyndman and Nixon in view of Malegaonkar because they both related to displaying various objects/avatars in a GUI of a computer screen, and modify the system of Nixon in view of Malegaonkar to allow determining which of the smart process objects 42/67s match the number of the adjusted rules, and tag/highlight the matched objects to allow filtering of the non-matched objects as in Hyndman. Doing so when user has placed too many objects 42/67s on the canvas 66/306, the mapping/ (connecting of the objects) of the electronic components will be easier by filtering some of the objects that do not match/not relevant to the rules as in Hyndman ([0017]). Accordingly, the combination (of Nixon, Malegaonkar, and Hyndman) teaches "wherein applying the number of user- modifiable rules to electronic device components of the facility after the adjustment includes: determining which of the electronic device components of the facility match the number of rules after the adjustment; tagging the electronic device components of the facility determined to match the number of rules after the adjustment; and mapping the tagged electronic device components to the common mode" when using highlighting/tagging of the objects that match the adjusted rules for mapping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0057], “properties or parameters that define how different materials or phenomena (such as electricity) flow through the connection”
        
        2 “For example, properties provided by the upstream connection, whether the connection status is bad or good, limits on one or more selected parameters of the connection element, etc. may be exposed in the graphic display to provide information to the operator”.
        
        3 “editor interface 300 also includes one or more toolbars 310, 312 that present the various
        editing tools for graphics selection, creation, editing and other processing” (emphasis added).